Exhibit 10.1

 

[img1.gif]


 

23 June 2008

 

Empire Resources, Inc.

One Parker Plaza

Fort Lee, NJ 07024

 

LETTER OF UNDERSTANDING OF BUSINESS RELATIONSHIP IN NORTH AMERICA

 

This letter outlines the mutual arrangement between Empire Resources
Incorporated (Empire) and Hulamin Rolled Products (Hulamin) as at 23 June 2008.
This arrangement supersedes the agreement as captured in the letter dated 10
August 2007 as signed by Empire and Hulamin.

Hulamin recognises and appreciates the historic partner role played by Empire in
the distribution of Hulamin’s products in North America.

Hulamin may, from 10 August 2008, conclude sales of its products to those North
American customers who wish to procure directly from Hulamin. Subject to the
availability of product, Hulamin will continue to work closely with Empire in
satisfying market requirements, recognizing that Empire remains an important
customer for Hulamin.

Hulamin and Empire warrant that neither party will have any claim for
compensation of any type against one another arising out of this arrangement or
the termination of the agreement dated 10 August 2007, save for quality
complaints and other standard pre-existing claims.

This arrangement shall be governed by and interpreted in accordance with the
laws of the Republic of South Africa and the parties consent to and submit to
the exclusive jurisdiction of the South African courts.

This arrangement is of an evergreen nature and can be terminated by either party
on twelve months written notice.

/s/  Frank Bradford

23/06/08

 

  /s/  Nathan Kahn

06-24-08

Frank Bradford

 

Nathan Kahn

For Hulamin Rolled Products

 

For Empire Resources, Inc.

 

 

 

 

 